Citation Nr: 1703214	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim seeking service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A September 2011 rating decision denied reopening of a claim of entitlement to service connection for erectile dysfunction; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

 2.  The evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As explained below, the Board determines that the evidence currently of record is sufficient to reopen the Veteran's claim for service connection for erectile dysfunction.  Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

II. Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 
The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

III. New and Material Evidence 

In a March 2005 rating decision, the claim of entitlement to service connection for erectile dysfunction was denied on the basis that the Veteran's erectile dysfunction was found to not be due to his diabetes mellitus.  The Veteran has since filed multiple times to reopen the claim, with denials in May 2008, November 2010, September 2011, and most recently, the June 2012 rating decision.  The Veteran did not appeal any of the decisions prior to June 2012, and no new and material evidence was received within one year of any decision.  Therefore, these decisions are final.

Since the most recent prior final denial in September 2011, additional lay statements and treatment notes have been added to the record.  In addition, in July 2015, a VA examination was performed to assess the Veteran's prostate cancer.  The VA examiner indicated that the Veteran's erectile dysfunction was due to his diabetes mellitus.  Therefore, the Board determines that evidence added to the record after the expiration of the appeal period is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim.  The claim to reopen the claim of entitlement to service connection for erectile dysfunction is granted.

ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is granted.


REMAND

As for the Veteran's claim of entitlement to service connection for erectile dysfunction, the Board determines that another VA opinion should be obtained.  

The Veteran was afforded a VA examination in February 2005 to assess the etiology of his erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction preexisted the Veteran's diabetes mellitus, and so was not caused by the diabetes mellitus.  However, the examiner did not address whether the diabetes mellitus or other service-connected disability aggravated the erectile dysfunction.  For these reasons, the Board determines that another VA opinion should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Office (AMO), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his erectile dysfunction. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's erectile dysfunction as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder was caused or aggravated beyond normal progression by the Veteran's diabetes mellitus or other service-connected disability? 

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMO should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMO should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


